Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19th March 2021 and 8th September 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, 7, 8, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2006/0274647 A1).
Claim 1. Wang an apparatus (figs. 1, 2 and 5), comprising:  	at least one processor (fig. 3: controller); and  	at least one memory comprising computer program code, the at least one memory and computer program code are configured (there must be memory component inside the controller), with the at least one processor, to cause the apparatus at least to:  	receive a packet over an ingress link (fig. 1: packet goes into ingress node);  	determine whether the packet is being returned as undeliverable ([0044] lines 6-14: loop-back packets are marked as “redirected” to indicate that the packet has already been redirected and should not be further redirected to another port. In an embodiment of the invention, a bit is set in the high speed header when the packet is marked as redirected, as such, when a port is operating in a redirect state, any packets entering the port that are marked as redirected will be dropped during en-queuing); and  	discard the packet, re-route the packet, or send the packet over a return egress link when it is determined that the packet is being returned as undeliverable ([0044] lines 18-20: to prevent these packets from being redirected again, the packets are checked during dequeuing and dropped if marked as redirected).
Claim 2. Wang shows the apparatus according to claim 1, wherein the at least one memory and computer program code configured to determine whether the packet is being returned as undeliverable are further configured, with the at least one processor, to cause the apparatus at least to:  	determine a destination indicated in a header of the packet unreachable via the link over which the packet was received when it is determined that the packet is being returned as undeliverable ([0043] lines 15-19: the only state transition affected by the hardware is transition from the forwarding state to the redirecting state and this transition is triggered by malfunctioning of the primary link of the port).
Claim 4. Wang shows the apparatus according to claim 1, wherein the at least one memory and computer program code configured to re-route, discard or send the packet over a return egress link when it is determined that the packet is being returned as undeliverable are further configured, with the at least one processor, to cause the apparatus at least to:  	determine an egress link via which a destination indicated in a header of the packet is reachable ([0044]: when a port fails, packets to the failed port are redirected to a backup port); and  	send the packet over the egress link ([based on the above] send the packet over the backup port).
Claim 5. Wang shows the apparatus according to claim 1, wherein the at least one memory and computer program code configured to re-route, discard or send over a return egress link are further configured, with the at least one processor, to cause the apparatus at least to:  	determine the packet undeliverable when no egress link is available via which a destination is reachable ([0044]: when a port enters the redirecting state, some packets that are marked as redirected may already be queued for that port); and  	discard the packet or return the packet as undeliverable ([0044]: to prevent these packets from being redirected again, the packets are checked during dequeuing and dropped if marked as redirected).
Claim 6. Wang shows the apparatus according to claim 1, wherein  	the packet is determined being returned as undeliverable when the ingress link over which the packet is received matches with a next hop, in a routing configuration of the apparatus, toward a destination indicated in a header of the packet ([0030]: the first switch stage 214 figures out the destination port for unicast packets or port bitmap of multicast packets, calculates a new priority, optionally traps packets to the CPU and drops packets for various error conditions [e.g. undeliverable, etc.] wherein the first switch stage 214 further handles high speed switch processing separate from switch processing from port 109a-109i and switches the incoming high speed packet based on the stage header operation code).
---------- ---------- ----------
Claim 7. Wang shows an apparatus (figs. 1, 2 and 5), comprising:  	at least one processor (fig. 3: controller); and  	at least one memory comprising computer program code, the at least one memory and computer program code are configured, with the at least one processor (there must be memory component inside the controller), to cause the apparatus at least to:  	receive a packet over an ingress link (fig. 1: packet goes into ingress node);  	determine, from a routing configuration of the apparatus, at least one egress link toward a destination indicated in a header of the packet ([0030]: the first switch stage further performs destination calls to determine how to switch packet based on a destination switching information… the first switch stage further handles high speed switch processing separate from switch processing from port 109a-109i and switches the incoming high speed packet based on the stage header operation code; [0046]: all packet modifications are performed at the egress of the failed port rather than the egress of the member of the set of failover backup ports);  	determine that said destination is reachable via none of the at least one egress link, wherein for at least one egress link the destination being unreachable comprises the link being operational ([0043] lines 10-19: when the primary link of the port becomes functional, software associated with the hardware is notified and may thereafter put the port in the forwarding state wherein device 500 places all ports in a normal forwarding state, after software initiation, by default, and the only state transition affected by the hardware is transition from the forwarding state to the redirecting state and this transition is triggered by malfunctioning of the primary link of the port; [0044] lines 6-14: loop-back packets are marked as “redirected” to indicate that the packet has already been redirected and should not be further redirected to another port. In an embodiment of the invention, a bit is set in the high speed header when the packet is marked as redirected, as such, when a port is operating in a redirect state, any packets entering the port that are marked as redirected will be dropped during en-queuing); and  	discard the packet, reroute the packet or send the packet over a return egress link based on said determining of unreachability ([0044] lines 18-20: to prevent these packets from being redirected again, the packets are checked during dequeuing and dropped if marked as redirected).
Claim 8. Wang shows the apparatus according to claim 7, wherein the apparatus is configured with a configuration as to whether to return an undeliverable packet to a previous node on a path toward the destination ([0044] lines 5-9: packets marked “re-directed” may be looped back to (previous) ports).
Claim 16. the apparatus according to claim 7, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to:  	determine a given destination reachable via a given link when an indication is received ([0044]: to prevent potential looping, loop-back packets are marked as “redirected” to indicate that the packet has already been redirected and should not be further redirected to another port).
---------- ---------- ----------
Claim 17. Wang shows an apparatus (figs. 1, 2 and 5), comprising:  	at least one processor (fig. 3: controller); and  	at least one memory comprising computer program code, the at least one memory and computer program code are configured, with the at least one processor (there must be memory component inside the controller), to cause the apparatus at least to:  	configure an integrated access and backhaul node with at least a configuration as to whether to return an undeliverable packet to a previous node on a path toward a destination ([0043] lines 10-19: when the primary link of the port becomes functional, software associated with the hardware is notified and may thereafter put the port in the forwarding state wherein device 500 places all ports in a normal forwarding state, after software initiation, by default, and the only state transition affected by the hardware is transition from the forwarding state to the redirecting state and this transition is triggered by malfunctioning of the primary link of the port; [0044] lines 6-14: loop-back packets are marked as “redirected” to indicate that the packet has already been redirected and should not be further redirected to another port. In an embodiment of the invention, a bit is set in the high speed header when the packet is marked as redirected, as such, when a port is operating in a redirect state, any packets entering the port that are marked as redirected will be dropped during en-queuing).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Arad et al (US 2014/0160939 A1).
Claim 9 (similarly claim 18). Wang shows the apparatus according to claim 8; Wang does not very expressly describe wherein the apparatus is configured (by a donor network node) as to whether to return the undeliverable packet to the previous node based at least on whether alternative routes are available for the undeliverable packet.Arad teaches feature of ([0064]: path selection logic as “donor” node; [0079]: if the congestion is caused by excessive low priority traffic on a single path backhaul link, then backhaul link path selection control may reroute traffic of multiple path backhaul links to an unpredictable reliability path, as long as that unpredictable reliability path has good reliability).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the donor configuration as taught by Arad in the apparatus of Wang to optimize backhaul transport with respect to communication systems through the use of a heterogeneous backhaul link configuration and corresponding implementation of backhaul link path selection control to provide traffic offloading for traffic congestion mitigation.
Claim 10 (similarly claim 19). Wang shows the apparatus according to claim 7; Wang does not very expressly wherein the routing configuration is configured to the apparatus with a granularity of at least one of packet destination or backhaul radio link control channel or quality of service attributes of backhaul radio link control channels.Arad teaches feature of routing configuration being configured to an apparatus with a granularity of at least one of packet destination or backhaul radio link control channel or quality of service attributes of backhaul radio link control channels ([0079]: the quality of the unpredictable reliability paths may be monitored as well as the proportion of traffic that is low priority and high priority on each backhaul link and the overall traffic congestion may be monitored wherein if the congestion is caused by excessive low priority traffic on a single path backhaul link, then backhaul link path selection control of embodiments may reroute traffic of multiple path backhaul links to an unpredictable reliability path, as long as that unpredictable reliability path has good reliability).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the routing information of Wang to implement the granularity as taught by Arad to optimize backhaul transport with respect to communication systems through the use of a heterogeneous backhaul link configuration and corresponding implementation of backhaul link path selection control to provide traffic offloading for traffic congestion mitigation.
---------- ---------- ----------
 	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Zhu et al (US 2021/0092667 A1).
Claim 11. Wang shows the apparatus according to claim 7; Wang does not expressly describe wherein the apparatus is configured with a return next hop configuration.Zhu teaches feature of configuration with a return next hop ([0469] and [0471]: the UE-related configuration performed on the IAB node 2 may further include: a QoS mapping rule of the data packet on the IAB node 1 (for example, a mapping relationship between the QoS label/the identifier of the radio bearer of the UE/the data type indication (for example, the first indication information) or an identifier of a radio bearer/logical channel used by a prior hop to receive the data packet and an identifier of a radio bearer used by a next hop to send the data packet), and the like… the configuration includes sending, by the IAB node 2, an RRC security mode command to the UE, and returning, by the UE, an RRC security mode configuration complete message (RRC security mode complete) to the IAB node 2).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration as taught by Zhu in the apparatus of Wang to provide ultra-high reliability and a low latency networking.
Claim 20. Wang shows the apparatus according to claim 17; Wang does not expressly describe wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to:  	configure the integrated access and backhaul node with a return next hop configuration.Zhu teaches feature of configuring an integrated access and backhaul node with a return next hop configuration ([0469] and [0471]: the UE-related configuration performed on the IAB node 2 may further include: a QoS mapping rule of the data packet on the IAB node 1 (for example, a mapping relationship between the QoS label/the identifier of the radio bearer of the UE/the data type indication (for example, the first indication information) or an identifier of a radio bearer/logical channel used by a prior hop to receive the data packet and an identifier of a radio bearer used by a next hop to send the data packet), and the like… the configuration includes sending, by the IAB node 2, an RRC security mode command to the UE, and returning, by the UE, an RRC security mode configuration complete message (RRC security mode complete) to the IAB node 2).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration as taught by Zhu in the apparatus of Wang to provide ultra-high reliability and a low latency networking.
---------- ---------- ----------
 	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Kompella (US 2011/0222412 A1).
Claim 3. Wang shows the apparatus according to claim 1; Wang does not expressly describe wherein the at least one memory and computer program code configured to receive a packet over an ingress link are further configured, with the at least one processor, to cause the apparatus at least to:  	remove an indication that the packet is undeliverable from the packet when the packet received is explicitly indicated as undeliverable.Kompella teaches removing indication from a packet for deliverability issues ([0118]: Egress node E may receive the packet and may process the packet wherein egress node E may receive the packet and may remove (e.g. pop) the MPLS destination label (e.g. LE) and Egress node E may detect the presence of the updated OAM field (e.g. OAM1) appended to the packet wherein Egress node E may remove the updated OAM field from the packet and may examine the OAM information obtained from OAM field removed from the packet).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the packet indication removal feature as taught by Kompella in the process for undeliverable packets of Wang to better conduct troubleshooting operations, to implement protection measures, and/or to perform repairs (Kompella, [0001]).
Claim 12. Wang shows the apparatus according to claim 7, wherein the at least one memory and computer program code configured to determine from a routing configuration of the apparatus are further configured, with the at least one processor, to cause the apparatus at least to: Wang does not very expressly describe feature of checking whether the routing configuration of the apparatus contains a routing identifier matching a routing identifier indicated in the header of the packet when it is determined that the destination is unreachable.Kompella teaches feature of: 	 	checking whether the routing configuration of the apparatus contains a routing identifier matching a routing identifier indicated in the header of the packet when it is determined that the destination is unreachable ([0122]: if the egress node detects packets with egress identifier information that does not match the address of the egress node – implies that header is checked for matching).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Kompella in the apparatus of Wang to better conduct troubleshooting operations, to implement protection measures, and/or to perform repairs (Kompella, [0001]).
---------- ---------- ----------
Allowable Subject Matter
Claims 13+14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. O’Neill, US 2004/0100951 A1: an apparatus for using a novel Care of Address option in a packet header which allows a mobile node to includes its HoA as the source address and its CoA in a new header field referred to herein as a CAO field.
2. Wijnands et al, US 2015/0078378 A1: methods for performing bit indexed explicit replication (BIER) using multiprotocol label switching (MPLS) and operations similar to anycast.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        24th June 2022